PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/109,467
Filing Date: 1 Jul 2016
Appellant(s): IWAI, Takanori



__________________
ANDREW J. TASKA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 12, 15-16, 18,  20, 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over SEED et al. (US 2015/0195671 A1), hereinafter SEED in view of  BARCLAY et al. (US 20140134996 A1), hereinafter BARCLAY. 
Regarding claim 1, SEED discloses a service entity (MTC-IWF 206 or 206, 402, see figures 2-4 and 10a-10b) comprising:
a transceiver configured to: 
receive, from s Service Capability Server (SCS), a first request for background communication (intended use), wherein the first request includes a first parameter indicating a value of a condition to be applied for the background communication (the 
forward the first parameter, in a second request, to the PCRF entity within the first network, wherein in response to receiving the second request, the PCRF entity generates a charging rule for the background communication based on the first parameter (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶ 0072; the MTC-IWF transmit CCR and receive CCA in response to “SCS requests that the WTRU smart energy app be triggered” signal from SCS, see figure 10c and ¶ 0120; the MTC-IWF may verify with the PCRF that a charging record, ¶ 0125). 
SEED fails to disclose that the SCS is external to the network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 5, SEED inherently disclose a controller configured to select the PCRF entity (inherent feature: must have a controller to perform some level of proxying, filtering, translation, etc... see ¶ 0071). 

Regarding claim 18, SEED discloses wherein the PCRF entity is further configured to determine charging information for the background communication (the PCRF provides charging record, see ¶ 0125).

Regarding claim 24, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

Regarding claim 7, SEED discloses a method performed by a service entity (MTC-IWF 206 or 206, 402, see figures 2-4; 10b-10c) comprising:
receiving, from s Service Capability Server (SCS), a first request for background communication (intended use), wherein the first request includes a first parameter indicating a value of a condition to be applied for the background communication (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The 
forwarding the first parameter, in a second request, to the PCRF entity within the first network, wherein in response to receiving the second request, the PCRF entity generates a charging rule for the background communication based on the first parameter (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶ 0072; the MTC-IWF transmit CCR and receive CCA in response to “SCS requests that the WTRU smart energy app be triggered” signal from SCS, see figure 10c and ¶ 0120; the MTC-IWF may verify with the PCRF that a charging record, ¶ 0125).
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by  SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 25, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

Regarding claim 8, SEED discloses a non-transitory computer readable medium storing a program for causing a computer to perform a method performed by a service entity (MTC-IWF 206 or 206, 402, see figures 2-4, 10b-10c), the method comprising:
receiving, from s Service Capability Server (SCS), a first request for background communication (intended use), wherein the first request includes a first parameter indicating a value of a condition to be applied for the background communication (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146…see ¶ 0072, 0074, 0120, 0125); and
forwarding the first parameter, in a second request, to the PCRF entity within the first network, wherein in response to receiving the second request, the PCRF entity generates a charging rule for the background communication based on the first parameter (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶ 0072; the MTC-IWF transmit CCR and receive CCA in response to “SCS requests that the WTRU smart energy app be triggered” signal from SCS, see figure 10c and ¶ 0120; the MTC-IWF may verify with the PCRF that a charging record, ¶ 0125).
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by  SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding clam 9, SEED discloses a Policy and Charging Rules Function (PCRF) Entity (PCRF 212, see figures 2-3, 10b-10c) comprising:
a transceiver configured to receive, from an entity (MTC-IWF 206, see figures 2-4), a first parameter in a second request, wherein the second request is sent by the entity based on a first request far background communication, wherein the first request is sent by a Server-Service Capability Server (SCS) of the first network, wherein the first request includes the first parameter and wherein the first parameter is forwarded to the PCRP entity by the entity in the second request  (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146…see ¶ 0072, 0074, 0120, 0125); and
the MTC-IWF may verify with the PCRF that a charging record, ¶ 0125).
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 12, SEED discloses wherein the PCRF entity is further configured to determine charging information for the background communication (the PCRF provides charging record, see ¶ 0125).

SEED discloses the PCRF entity is selected by the MTC-IWF (the PCRF 212 is selected by the MTC-IWF 206, see figure 2 and ¶ 0125). 

Regarding claim 26, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

	Regarding claim 15, SEED discloses a method performed by a Policy and Charging Rules Function (PCRF) entity (PCRF 212 see figures 2-4, 10c), the method comprising:
receiving, from an entity (MTC-IWF 206, see figures 2-4), a first parameter in a second request, wherein the second request is sent by the entity based on a first request far background communication, wherein the first request is sent by a Server-Service Capability Server (SCS) of the first network, wherein the first request includes the first parameter and wherein the first parameter is forwarded to the PCRP entity by the entity in the second request  (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146…see ¶ 0072, 0074, 0125); and
determining, based on the first parameter, a parameter for the background communication after the first parameter in the second request is received by the transceiver (the charging rules may be applied to services that may be offered by the MTC-IWF may verify with the PCRF that a charging record, ¶ 0125).
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 27, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

Regarding claim 16, SEED discloses a non-transitory computer readable medium storing a program for causing a computer to perform a method related to a Policy and Charging Rules function (PCRF) (PCRF 212, see figures 2-4, 10c), wherein  the method comprising:

determining, based on the first parameter, a parameter for the background communication after the first parameter in the second request is received by the transceiver (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶ 0072; the MTC-IWF transmit CCR and receive CCA in response to “SCS requests that the WTRU smart energy app be triggered” signal from SCS, see figure 10c and ¶ 0120; the MTC-IWF may verify with the PCRF that a charging record, ¶ 0125).
SEED fails to disclose that the SCS is external to a network. 
BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SEED-BARCLAY as applied to claim 7 and further in view of KIM  (US 2015/0049610 A1), hereinafter KIM.
However, the combination of SEED-BARCLEY fails to explicitly disclose PCRF determines the maximum bitrate.
In the same field of endeavor, KIM discloses the group AMBR (Aggregate Maximum Bit Rate) may be received from a Mobile Management Entity (MME), preconfigured in the network node, or received from a Policy Charging Rules Function (PCRF) (see f 0015, 0150, 162, 0166, 0182, etc...).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate KIM’s teaching in the network taught by the combination of SEED-BARCLEY for managing Quality of Service (QoS) and, more particularly, Aggregate Maximum Bit Rate (AMBR) of an MTC group.
  
s 10-11, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SEED-BARCLAY as applied to claim 9 and further in view of HONG  (US 2015/0358240 A1).
Regarding claims 10-11, 13-14, the combination of SEED-BARCLAY fails to disclose the controller is further configured to control at least one of a Policy and Charging Enforcement Function (PCEF) node having a PCEF and a Traffic Detection Function (TDF) node having a TDF in order to apply quality of service to the background communication, the controller, in PCRF, is further configured to control a TDF node having a Traffic Detection Function (TDF) in order to apply quality of service to the background communication, in response to receiving the request, the controller provides, to the TDF node, an Application Detection and Control (ADC) rule for detecting a specific packet flow related to the specific communication from user traffic sent or received by the MTC device through a bearer already set up.
In the same field of endeavor, HONG, discloses PCRF 110 determines a policy for a subscriber session and transmits the policy to one or more of the following: Policy and Charging Enforcement Function (PCEF) 145, Bearer Binding and Event Reporting Function (BBERF) 120 and TDF 130 (see ¶ 0007).  The PCEF 145 is included in a gateway 140. The PCEF 145 is a configuration provided by IP-Edge. The PCEF 145 performs a Quality of Service (QoS) function, a gating function, and a charging function according to a PCC rule received from the PCRF 110. When the PCEF 145 includes a function of the TDF 130, the PCEF 145 performs the QoS/gating function based on the Application Detection and Control (ADC) rule received from the PCRF 110 (see ¶ 0008).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate HONG's teaching in the network/system taught by the combination of SEED-BARCLAY in order check permission for accessing the network and charging access fees according to the user's subscription. 
NEW GROUNDS OF REJECTION
None.
(2) Response to Argument
Response to first argument
The examiner respectfully disagrees with the applicant’s first argument that the cited references SEED teaches  “the SCS 216 provides the charging rules to the PCRF 212 through the MTC-IWF 206, and that the charging rules may applied to services that may be offered by the SCS 216.”  In ¶ 0072, SEED discloses:
The 3GPP standard may define an Rx reference point 214. A Services Capability Server (SCS) 216 may use the Rx reference point 214 to provide charging rules to the core network, e.g., when the Discovery Server 200 is properly authenticated to do so. The charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212 (e.g., the MNO owns the Discovery Server 200). The MTC-IWF 206 can provide some level of proxying, filtering, or translation of the Rx reference point 214, for example, to allow the Discovery Server 200 to indirectly access location information from the CN for cases where it is not authenticated to access the CN's PCRF 212 (e.g., over the Tsp reference point 208) (emphasis added). 

The SCS 216 may use the Rx reference point 214 to provide charging rules to the core network.  In figure 2, the Rx reference point 214 are shown as an interface between MTC-IWF 206 and PCRF 212, and an interface between CSC 216 and the 
Also in ¶ 0120: 
At 1036, when the SCS 1000 discovers a WTRU Application with Smart Energy Thermostat services registered, the SCS 1000 may select one or more discovered MTC WTRUs with Smart Energy Thermostat services. At 1038, the SCS 1000 may request that the WTRU Smart Energy Application be triggered. At 1040-1042, the MTC-IWF may use the Gx' interface to verify that a charging rule exists for this application, for example, using a Credit Control Request (CCR) 1040 and Credit Control Answer (CCA) 1042. At 1044, the MTC-IWF may deliver the trigger towards the Smart Energy Thermostat (emphasis added).  

The SCS transmit “requests that the WTRU smart energy app be triggered” signal in step 1038 to MTC –IWF in response to SCS 1000 discovers a WTRU application with smart energy thermostat services registered at step 1036 (see also figures 10b, 10c).  At steps 1040-1042, the MTC –IWF verifying whether the charging rule exist for the application using a CCR 1040 and CCA 1042.  
Therefore, SEED discloses the PCRF 212 providing the charging rules to the CSC 216 and the CSC 216 further applied charging rules to the services it provide based on the first parameter indicating a value condition not the CSC 216 providing the charging rules to the PCRF 212 thru the MTC-IWF 206 as suggested by the applicant.  It should be note that the subject matter “for the background communication” is intended used. 
Response to second argument
The examiner also respectfully disagrees with the applicant’s second argument of the cited reference failed to disclose the PCRF generating a charging rule.  In ¶ 0125, SEED discloses:
At 1144, MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146. At 1148, the SCS 1100 may send a notification to the AS Smart Energy Application 1128 that a new WTRU Smart Energy Thermostat Application or Applications has registered. At 1150, the AS Smart Energy Application 1128 may communicate with the WTRU Smart Energy Thermostat Application 1120, for example, via SCS 1100. At 1152-1156, the SCS 1100 may update a Discovery Server record to advertise that it has a WTRU Smart Energy Thermostat Application registered to it (emphasis added).

As cited above, the PCRF is used as the source of charging record by the MTC –IWF 1102 for verification as example (see also ¶ 0120 and figure 10c).  One skill in the art would recognized that one of the function for the “Policy Control and Charging Rules Function” (see ¶ 0067, 0071) is to provide charging rules to the core network or any of network’s entities within the core network based on flow-based charging.   Therefore, SEED discloses the PCRF generating/providing charging rules to the requesting entities in the core network. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412      
                                                                                                                                                                                                  Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412  
                                                                                                                                                                                                      
/CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),